Citation Nr: 9914509	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-06 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for migraine, 
currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1982 to December 
1986.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a December 1994 rating decision of 
the Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO) that denied her claims of service 
connection for PTSD, an evaluation in excess of 30 percent 
for migraine, and a temporary total disability rating (TTR) 
for service-connected migraine based on a period of 
hospitalization from February 7, 1994, to March 11, 1994.  

The Board in April 1997 granted the appeal for a TTR and 
remanded issues of entitlement to service connection for PTSD 
and entitlement to an increased rating for migraine for 
further development.  The case has recently been returned to 
the Board for appellate consideration.

The veteran's commented in November 1998 correspondence to 
the Board regarding her unemployability because of headaches 
and mental illness.  To the extent that she mentioned 
service-connected disability, her comments may be interpreted 
as a claim for individual unemployability benefits.  This 
matter is not before the Board at this time and it is 
referred to the RO for further action.  


FINDINGS OF FACT

1.  The veteran has provided substantive information to 
corroborate a reported non-combat stressor; her accounts of 
alleged stressor events are supported by credible evidence, 
and she has credibility as to her evidentiary assertions 
advanced in support of a claim for PTSD.

2.  The veteran's headaches are rated as migraine and 
principally manifested by persistent headache and 
occasionally with prostrating attacks that are not shown to 
be very frequent completely prostrating and prolonged.

3.  The veteran's migraine have not rendered the veteran's 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.



CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303(a)(d). 3.304(d)(f) (1998).

2.  The criteria for a rating in excess of 30 percent for 
migraine have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Factual Background

The veteran's service medical records show a reference in 
August 1986 to one session of counseling related to marital 
stress that mentioned financial counseling had also been 
scheduled.  Headaches and the veteran being under a lot of 
stress recently are noted several times in 1986.  Her 
personnel records report no conduct or efficiency ratings.  

The veteran's initial VA compensation claim in 1986 was 
limited to back and headache disorders.  In correspondence to 
VA submitted in 1989 she inquired about the status of this 
claim.  On a VA examination in 1989 she reported treatment 
for headaches in 1989 and employment as a corrections officer 
since 1989.  She also mentioned treatment for back pain.  
After the RO adjudicated the claim in 1990 and advised her of 
its determination, the next correspondence from the veteran 
was in late 1992 regarding migraine.

The RO obtained a July 1991 report of a neuropsychological 
evaluation in connection with a worker compensation claim 
that was based on a head injury in 1990.  The report 
mentioned another evaluation in 1990 wherein a physician 
opined that the veteran had a very significant psychiatric 
disorder that would preclude her return to a job that would 
involve carrying a gun.  Another evaluation summarized in the 
report mentioned generalized emotional distress characterized 
by considerable anxiety and depression.  It was mentioned 
that her husband of six years reported that she had 
difficulties with anxiety, headaches and other problems.  She 
was reported to be considering a divorce because of problems 
with communication and sex drive.  The results of various 
tests were interpreted with previously obtained results a 
year earlier and the difference was believed to be functional 
in nature and led to a recommendation for psychotherapeutic 
intervention.  

The record received from the Social Security Administration 
(SSA) includes reports from the veteran's hospitalization in 
1990 after a closed head injury.  A 1992 psychiatric 
evaluation showed no evidence of organic brain syndrome but 
evidence of "major depressive" with suicidal thoughts.  The 
veteran was described as extremely and profoundly depressed.  
A March 1992 SSA determination reported affective disorder.  

The summary of VA hospitalization in May 1992 shows diagnoses 
of cocaine and nicotine dependency.  It was reported the 
crack cocaine use began in 1992 with depression after a 
miscarriage.  She reportedly denied any history of physical 
or sexual abuse.  Regarding her military experience she 
reported service in Germany and admitted having had medical 
treatment.  In a March 1992 VA medical report it was 
mentioned that she worked as a security officer.   

In correspondence received from the veteran in April 1993 she 
claimed to be suffering from some type of depression from her 
headaches.  

In February 1994 correspondence the veteran requested 
consideration for service connection of PTSD and personality 
disorder.  She was sent a PTSD development letter in June 
1994.  Her response mentioned that sometime in March 1984 in 
Germany she was raped and tortured with a snake by three men 
including her section sergeant.  She recalled they were in an 
area where she could not get help.  She identified a sergeant 
S. as threatening her life, feeling her body, kissing her and 
daring her to tell anyone about it.  She recalled that he 
would take her out to an isolated area and force her to have 
sex but after the three men raped her he never raped her 
again but threatened her life.  She recalled that she became 
severely depressed and suicidal and still suffered from the 
trauma.  

The summary of VA hospitalization of more than one month in 
early 1994 shows that the admission diagnosis of major 
depression, rule out organic mental syndrome, was changed at 
discharge to PTSD with depression.  The veteran had been 
brought in by family for evaluation of increased homicidal 
and suicidal ideation and reportedly strange behaviors that 
included talking back to the television and sitting in a 
closet with her hands over her ears.  During therapy sessions 
it was noted that she had complaints of sexual harassment 
while in the Army and she explained that she was raped by 
Army officers and had dealt with this by herself for the past 
nine years.  She stated that she wanted to kill herself 
because of the pain she could no longer handle another way.  
The inpatient records note in February 1994 during a 
psychology interview it was recorded that in a missile unit 
in service she was subjected to sexual harassment being one 
of two females and that this consisted of fondling and one 
attempted rape which she fought off.  The test results were 
interpreted as invalid.   

On a VA psychiatric examination in August 1994, the veteran 
reported monthly nightmares involving her rape and would 
still find herself hiding in a closet.  She reportedly 
avoiding going outside because of her fear of snakes that she 
related to the rape in Germany in 1986 when her section chief 
picked her up allegedly to take her to work but took her to 
another location where he and two other men, one having a 
snake, raped her.  She recalled that in boot camp she and 
other women were favored in expectation of sexual favors and 
that she avoided this by hiding out in the airport on the day 
of graduation.  She recalled that sexual harassment occurred 
in later training and on duty in Germany that culminated in 
the rape.  The examiner noted there were no complaints of 
PTSD prior to 1994.  Other evaluations previously mentioned 
and the findings were also reviewed and conflicting 
information noted.  The examiner noted the veteran's denial 
of cocaine use and pregnancy, events that were documented in 
the record, and exaggeration mentioned on previous 
neuropsychological testing.  The examiner stated the he 
consulted with the veteran's primary therapist who expressed 
the belief that the rape incident actually occurred.  The 
diagnosis was PTSD (probable diagnosis, with uncertainty 
related to the unreliability noted).

The examiner opined that although the veteran reported a 
catastrophic stressor and significant PTSD symptoms, the 
contents of the claims folder as noted rendered the 
reliability of details very suspect.  The examiner opined 
that final decision regarding her diagnosis should include a 
reference to adequate psychological testing and a 
social/industrial field evaluation.  

The RO in August 1994 correspondence asked the veteran 
whether she had reported the rape to military or civilian 
authorities and if so to provide any available documentation.  
She was also asked if anyone else could verify the 
information she had provided.  In her response of September 
1994, she recalled that she did not file a report at the time 
or tell anyone because her life was threatened and it was too 
painful and embarrassing.  She stated that her husband could 
verify some of the incident as could sergeant S., the 
perpetrator, and that she had been on nerve pills since 1986.  
She indicated that records from a Dr. Lynch that could verify 
this were not available.  

The RO in December 1994 denied service connection for PTSD 
and the veteran completed a timely appeal.  She reported in 
another PTSD questionnaire in May 1996 that the incident 
occurred in February 1984 when her section sergeant and two 
of his drunken friends raped her and tortured her with a 
snake in an abandoned barn. She recalled that she was raped 
repeatedly for four or five hours and tormented and she was 
swollen-eyed and in a lot of pain after this.  She stated 
that the sergeant threatened to kill her if she talked and 
that he would come into her barracks room and kiss and rub 
all over her body.  She stated that she was no longer afraid 
to talk.  She stated that migraine started as a result of the 
rape and that other unit members knew something was not 
right.

The veteran mentioned the rape incident in a 1995 VA 
consultation report for industrial therapy considerations and 
told of being unable to function well since then. 

A mental status evaluation completed in July 1995 included in 
the SSA record shows that the veteran was reported to be 
applying for disability because of schizophrenia and manic 
depression and as having been diagnosed at a VA hospital.  
The diagnostic impression was head injury with headaches by 
history and depressive reaction not otherwise specified.

The summary of the veteran's VA hospitalization from February 
to April 1996 reports diagnoses of alcohol dependence with 
rehabilitation and depression with some psychotic features.  
The report indicates that the veteran was unemployed due to 
bipolar disease and that she reported her headaches resulted 
from being raped in 1983 by three men in Germany.  That was 
when she first experienced the headache.  She stated a fear 
of snakes from the rape as one of the rapists had a snake.  
PTSD was mentioned in connection with other therapy 
information and it was mentioned that a PTSD assessment 
supported the diagnosis.  The inpatient records note on 
February 13, that she stated that she only told one friend 
about the rape at the time it happened until two years ago 
when she started therapy and that she had an excruciating 
headache during the rape and had it intermittently ever 
since.  A note in the claims folder dated in March 1996 
indicated that the results of a PTSD assessment supporting a 
diagnosis of PTSD were discussed.

The veteran in 1996 provided release forms to obtain records 
from Drs. Balconis and McGee.  The records received from Dr. 
McGee report in 1996 the diagnoses of depressive disorder not 
otherwise specified and PTSD.  It was noted that she may 
suffer from PTSD and has suffered from depression and had 
become psychotic at times.  The records note a history of 
rape in 1984 and a diagnosis of manic depression after 
becoming depressed and psychotic some time after a head 
injury in 1991.  She reportedly had a strong family history 
for bipolar disorder versus schizophrenia.  

The SSA record includes the report of a psychiatric 
evaluation in May 1996 wherein the veteran reported that she 
was unable to work because of migraine, depression and 
symptoms of PTSD.  The pertinent history included reference 
to the veteran having been raped in service by a sergeant and 
two other men and a diagnosis of PTSD.  The examiner reported 
that she had obvious symptoms of PTSD with severe headaches 
and did not appear able to engage in productive employment.  
The diagnostic impression was recurrent major depression and 
PTSD. 

Pursuant to the Board remand in 1997, the RO in May 1997 
contacted the veteran and asked that she identify sources of 
treatment for PTSD since service and advised her of 
alternative sources that might be helpful in providing 
information regarding the alleged stressor in service.  In 
separate correspondence in May 1997 she was asked to provide 
information concerning a workers compensation determination.  
The veteran in May 1997 authorized the release of medical 
records from Drs. McGee and Balconis.  

The RO also contacted the veteran's former husband after she 
provided his address and indicated in a statement received in 
May 1997 and that he knew of some of the incident and that 
others knew she was being harassed or had suspicion of abuse.  
She also reported that other sergeants had sexually assaulted 
her in basic training and in advanced training.

The records provided by Dr. McGee showed ongoing observation 
for headache and other complaints.  The records received from 
Dr. Balconis showed in late 1996 a complaint of severe 
depression and then as well as in early 1997 an assessment of 
bipolar disorder. 

In a June 1997 statement, the veteran's former husband 
recalled that he had not had must contact with the veteran 
since 1986 and that he had met the veteran in 1983 in 
Germany.  He recalled that before their marriage in 1985 she 
had "real bad dreams" and that after shortly after their 
marriage she stopped having sexual relations, she changed 
drastically and had a serious fear of snakes.  She would cry 
during sexual relations and she said she did not like going 
to work because someone was threatening her life but she 
never said who it was.  He recalled that she would call out a 
sergeant's name that he had forgotten when they made love and 
that he would vervbally abused her and accused her of having 
a relationship with him.  Mr. J. recalled that after they 
returned to this country her mother questioned him about the 
veteran's strange behavior and asked why she cried so much.  
He stated that the veteran really changed after they were 
married.  He stated that he believed that she had a 
relationship with her unit sergeant and recalled that she 
would wake up crying and calling his name and that she worked 
unusual hours in civilian clothes.

VA hospitalized the veteran from January to February 1998 
with the chief complaint of suicidal ideation.  It was again 
reported that in service she was raped by someone that she 
new and that she suffered from PTSD type symptoms.  The 
diagnoses were dysthymia, migraine by history and history of 
PTSD.

The veteran advised the RO in early 1998 that she could not 
recall more specifically the dates of marriage counseling 
during her military duty in Texas during 1985 and 1986.

The record shows that the veteran did not report for a VA 
psychiatric examination scheduled in 1998 and that she 
acknowledged this in correspondence to the RO in August 1998.  
She stated that she did not attend the examination because 
her previous psychology examiner was very unprofessional and 
seemed prejudiced.  In correspondence in November 1998, she 
related that she was sexually abused by a sergeant several 
times and was threatened repeatedly by him during her duty in 
Germany.  He stated that her husband never mentioned anything 
to her about an affair and that he only knew what she told 
him.  


Criteria and Analysis

As an initial matter, the Board finds that the appellant has 
submitted a well-grounded claim for service connection for 
PTSD.  She has provided medical evidence of a current 
diagnosis of PTSD, her own lay evidence of a sexual assault 
as the noncombat, in-service stressor, and medical-nexus 
evidence generally linking her PTSD to service.  The Board 
will now proceeded to adjudicate the claim on the merits.  

Since the 1997 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  The 
Board does not find any failure to comply with the remand 
order.  The RO appears to have been very conscientious in 
developing the record as the Board requested.  The Board 
observes that the veteran offered an explanation for failing 
to attend a VA psychiatric examination that the RO believed 
was necessary.  

The Board sought to have the RO develop the claim as provided 
in the special evidentiary procedures for PTSD claims based 
on personal assault that were established in February 1996 in 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III,  5.14(c) 
(Feb. 20, 1996), and that are a substantially expanded 
version of former MANUAL M21-1, Part III,  7.46(c)(2) (Oct. 
11, 1995).  

The general M21-1 provisions on PTSD claims in  5.14 
require:  "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence."  
MANUAL M21-1, Part III,  5.14(b)(3).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records "may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities."  MANUAL M21-1, 
Part III,  5.14(c)(5).  Thus, in view of other pertinent 
M21-1 provisions in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant, here 
one who has submitted a well-grounded claim, in producing 
corroborating evidence of an in-service stressor.  

The veteran reported an incident of sexual assault in 
service, and there are diagnoses of PTSD for the veteran.  A 
determination of service connection for PTSD requires medical 
evidence establishing a clear diagnosis thereof, credible 
supporting evidence that the claimed service stressors 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
service stressor. 

The starting point for any determination with regard to PTSD 
is one or more "stressors."  Under the controlling 
regulation, there must be credible supporting evidence that 
the claimed service stressor actually occurred.  38 C.F.R. 
§ 3.304(f). 
The claimant has alleged a particular event that occurred in 
service that medical providers have accepted to support the 
diagnosis of PTSD.  There is also the veteran's primary 
therapist who advised a VA psychiatric examiner in 1994 of 
the belief that the rape actually occurred.  There is also 
the recollection of the appellant's former husband that tends 
to confirm some aspects of her story and he indicates that 
her mother apparently inquired about her after they returned 
from duty overseas where the incident reportedly occurred.

Previously, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" can not be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389, 
394-96 (1996).

As to statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to 
fulfill the requirement for 'credible supporting evidence'", 
and that "[a]n opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of the stressor," the United States 
Court of Appeal for Veterans Claims stated recently that 
these quoted categorical statements were made in the context 
of discussing PTSD diagnoses other than those arising from 
personal assault.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau, supra.  However, as noted above, VA has 
provided for special evidentiary-development procedures, 
including interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis, for 
personal-assault cases.  To that extent, the above 
categorical statements in Cohen and Moreau, and other cases 
where they may have been echoed, are not operative.  Patton 
v. West, No. 97-828 (U.S. Vet. App. Mar. 30, 1999).  
Therefore the Board finds that the primary therapist belief 
that the rape actually occurred is an opinion of a clinician 
entitled to significant probative weight.
The information provided by her husband is also significant.

In addition, the Court in Patton notes that in two places the 
MANUAL M21-1, Part III,  5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Therefore the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.  

The Board finds the VA psychological test results mentioned 
in 1996 that no doubt were used to support a diagnosis of 
PTSD important as the VA examiner in 1994 who doubted the 
veteran's credibility for reasons stated considered adequate 
testing imperative.  In view of the evidence the Board does 
not concur in the need of a social and industrial field 
evaluation as suggested by the examiner in 1994.  

The veteran's claim therefore does not fail for a lack of 
credibility, as there is acceptable evidence to verify a 
reported stressor from collateral sources.  There is also a 
competent diagnosis of PTSD attributable to service as well 
as other coexisting psychiatric disability.  Given the above 
fundamental facts, the benefit of the doubt doctrine is for 
application because the preponderance of the evidence is not 
against the claim.  The Board has not overlooked the 
inconsistency in the veteran's presentation at times.  For 
example she indicated on one occasion that she fought off the 
rape where in the usual recollection of events she has 
described the assault over an extended period of time.  She 
also indicated once that she had told another person of the 
rape in service but has stated at other times that she did 
not.  Of course there is the medical professional's belief 
that the rape actually occurred and being an opinion of the 
veteran's primary therapist it should be accorded significant 
weight.  And, as noted previously, the veteran's husband 
confirmed some elements of the veteran's account, that she 
feared snakes and felt someone was threatening her.  
Obviously, other individuals having first hand information 
would not likely volunteer it.  The recent decision in Patton 
clearly alters the landscape in the adjudication of claims of 
service connection for PTSD based upon personal assault, and 
the facts of this case would appear to fall within the 
criteria for a favorable determination.

Migraine

Factual Background

The RO in August 1990 after review of the veteran's service 
medical records and contemporaneous VA examination granted 
service connection for migraine and rated the disorder 10 
percent under Diagnostic Code 8100 criteria.  The RO advised 
her of the determination by letter dated in August 1990.  

The next pertinent correspondence from the veteran was a 
claim for increase received in late 1992 wherein she advised 
the RO that she had been awarded SSA disability because of 
migraine.  A 1991 neuropsychological evaluation report and VA 
outpatient medical records showing headache complaints in 
1989 and in the early 190's were received.  Her claim was 
denied in July 1993 after she failed to report for an 
examination.  She was notified of the determination by letter 
dated in August 1993.

Her correspondence received in March 1994 included a claim 
for increase.  The summary of VA hospitalization in early 
1994 showed headaches included among the admission and 
discharge diagnoses.  She described always with headaches for 
which she reported taking pain pills.  Her headaches were 
considered most likely related to tension by a therapist.

On a VA neurology examination in 1994 the veteran stated that 
she had blurred vision and blackouts that were associated 
with her severe and incapacitating migraine that would last 
two to three days at a time and would confine her to bed.  
The headaches had occurred from once a week to once every two 
weeks and prevented her from working.  The veteran stated 
with injected medication she could go symptom-free for up to 
several weeks.  The headache episodes included nausea, 
vomiting, lightheadedness, photophobia and emotional 
outbursts.  The examiner noted there were no pertinent 
clinical findings at this time and that the current diagnosis 
was classic migraine with an apparent excellent response to 
Imitrex.  

The RO in December 1994 after review of the record granted an 
increased rating to 30 percent for migraine applying 
Diagnostic Code 8100 criteria.  She described her difficulty 
with headaches in her notice of disagreement and substantive 
appeal and disputed the reported use of Imitrex.

An undated VA medical history reported the veteran's 
complaint of headaches and having cut her hand in late 1993 
because of a bad headache. The headaches were described as 
frontal and throbbing with auditory hallucinations and nausea 
and as getting worse.  It was reported that she had been 
hospitalized in 1988 for headaches.
A mental status examination was completed.  

A mental status evaluation completed in July 1995 found in 
the record from the SSA shows that the veteran was reported 
to be applying for disability because of schizophrenia and 
manic depression and as having been diagnosed at a VA 
hospital.  The diagnostic impression was head injury with 
headaches by history and depressive reaction not otherwise 
specified.  The examiner opined that if physically able she 
was capable of completing repetitive tasks and following 
instructions but that her endurance appeared to be 
compromised by her alleged headache pain.  The report noted 
that she complained of chronic headaches.

The summary of a VA hospitalization from February to April 
1996 shows that the veteran reported that her headaches made 
her suicidal.  The record shows that she was given various 
medications for headaches reported in the record during this 
admission.  The inpatient records report by history 
questioned migraine two to three times a week. 

The SSA record includes the report of a psychiatric 
evaluation in May 1996 wherein the veteran reported that she 
was unable to work because of migraine, depression and 
symptoms of PTSD.  The examiner reported that she had obvious 
symptoms of PTSD with severe headaches and did not appear 
able to engage in productive employment.  The diagnostic 
impression was recurrent major depression and PTSD. 

The veteran in 1996 provided release forms to obtain records 
from Drs. Balconis and McGee.  The records received from Dr. 
McGee report in 1996 a history of headaches over the past 10 
years that sounded to the consultant very much like migraine.  
The records received from Dr. Balconis cover the early to mid 
1990's and mention ongoing treatment for migraine.  
Additional records received from Dr. McGee show in 1997 a 
reference to headaches that the veteran had learned to cope 
with without pain mediaction.  She had been attending a VA 
pain clinic daily for counseling and other therapy for her 
chronic headaches.  Additional records received from Dr. 
Balconis report nausea and vomiting complaints with headaches 
in early 1997.

On a VA examination in late 1997, the veteran reported that 
she had four or five headaches a week and that some lasted 
two or three days and were mostly bitemporal and radiating 
from the back of her head.  She reported occasional vomiting, 
nausea, visual blurring and sparkling lights in front of her 
eyes.  She stated that previously she had taken Percocet but 
became addicted and had recently restarted and stopped the 
medication and used Advil currently with some good effect.  
The veteran indicated that her last headache was on the day 
of the examination and still present during the examination.  
She said that the severity is such that when she had her 
worst headache she had to get into a quiet place and lie down 
and would not be able to function during that time.  After a 
neurological examination the impression was migraine.  

The examiner in discussion stated that the veteran's 
headaches were compatible with recurrent tension headache and 
occasional migraine that most sufferers were able to control 
with prophylactic medication and abortive medication for 
breakthrough headache.  The examiner opined that from the 
standpoint of migraine the veteran should be employable but 
had a complicating factor of mental illness.

On a VA examination in mid 1998 the veteran reported that her 
headache length was up to one day, usually frontal and 
occasionally pulsating when severe and that they radiated 
toward the back of her head.  Otherwise she had a dull 
headache that stayed during much of the day.  She reported 
taking several medications daily and currently receiving VA 
treatment.  She reportedly stated that she did not like to be 
around people when asked why she was unable to work.  After 
neurological examination, the impression was migraine with 
poor control.  

The examiner commented that the veteran's claims file was 
reviewed and that she had well documented complaints of 
frequent recurring headache that appeared to be vascular in 
nature and that she had been tried on various prophylactic 
medications and abortive therapy.  The examiner opined that 
the head injury in 1990 appeared to have no influence upon 
her migraine and was apparently of a minor nature.  The 
examiner noted that a CT scan in 1994 was normal and that no 
neurological signs were seen.  


Criteria & Analysis

Regarding migraine, the Board is satisfied that all relevant 
facts have been developed to the extent possible and that no 
further duty to assist exists with respect to the well 
grounded claim.  Procelle v. Derwinski, 2 Vet. App. 624 
(1992).

The veteran has been provided VA examinations in connection 
with the claim and other evidence has been obtained which is 
probative of the level of impairment from her migraine.  The 
medical examination records include sufficient detail 
regarding the veteran's migraine to apply current rating 
criteria and are considered the best evidence for an informed 
determination of the veteran's current impairment from her 
headache disorder in view of the information regarding the 
frequency, extent and severity of her headaches contained in 
the reports.  Further, there has not been reported any more 
comprehensive evaluation since the VA examination of mid 
1998.  The RO appears to have been very conscientious in 
completing the development asked for by the Board in its 
remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the attempts by the RO to obtain possibly probative 
evidence through contemporaneous private medical treatment 
records, the Board has discussed previously the veteran's 
failure to cooperate in providing evidence.  

As noted previously, neither the appellant nor her 
representative has sought to offer any explanation for 
failing to provide the evidence and there has not been 
further argument regarding the probative value of the 
evidence.  This inaction has deprived the Board of additional 
evidence for consideration in this appeal.  

The veteran's headache disorder is rated in accordance with 
the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 
which assesses the frequency and severity of prostrating 
headaches as primary rating criteria for the incremental 
ratings from 0 to 50 percent.  The veteran has been provided 
the essential rating criteria.  The Board finds the selected 
rating scheme appropriate for the veteran's disability in 
view of the symptomatology and the disease for which service 
connection is in effect.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); 38 C.F.R. §§ 4.20, 4.21 (1997).

The specific rating criteria for migraine provide a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  A 30 percent rating is provided with 
characteristic prostrating attacks occurring on an average 
once a month over last several months.                          
Characteristic prostrating attacks averaging one in 2 months 
over last several months may be rated 10 percent and with 
less frequent attacks a 0 percent rating is applicable.    

The record reflects that the RO has rated the veteran's 
disability on the basis of VA examinations as supplemented by 
other evidence.  Viewed collectively, these reports show 
recurrent headache complaints but prostrating attacks less 
than very frequent.  VA examinations in 1997 and 1998 
reported difficulty with work on account of headaches.  
However, a private clinician has noted she has learned to 
cope without pain medication.  The reports show persistent 
headache but not very frequent prostrating attacks. 

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is not 
warranted.  The intensity and frequency of migraine, overall, 
appear to reflect no more than the corresponding percentage 
evaluation under Code 8100 of 30 percent would contemplate.  
The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 30 
percent evaluation.  The highest evaluation, 50 percent, is 
provided where severe economic impairment is the result of 
such frequent and intense prostrating headaches.  

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, clearly preponderates against the claim for 
increase.  It supports a conclusion that the veteran's 
disorder is not characterized by very frequent completely 
prostrating and prolonged attacks.  Recently a VA examiner 
described the headaches and concluded she could work.  Her 
headache symptoms appear consistent but it would appear only 
occasionally prostrating.  Overall the level of disability 
appears to have been accounted for in the current evaluation.  
Her headaches are persistent and occasionally prostrating and 
the presentation appears to have been rather consistent since 
1994 and does not more nearly approximate the 50 percent 
criteria.  Also, the SSA records mention affective disorder 
as disabling.  

The veteran has reported her work history and the 
difficulties with work that she relates to her headaches.  It 
is noted that under 38 C.F.R. § 3.321(a) the rating schedule 
provisions represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Under § 3.321(b)(1) 
there is an additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  The subsection allows for the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, to approve an 
extraschedular evaluation.

It does not appear from the record that migraine have 
rendered the veteran's disability picture unusual or 
exceptional in nature.  Neither disability has been shown to 
constitute factors that would in and of themselves markedly 
interfere with employment, nor have they required frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  

Accordingly, assignment of an increased evaluation on an 
extraschedular basis is not warranted under the criteria of 
38 C.F.R. § 3.321(b)(1).  Based upon the record, the Board 
finds that an extraschedular evaluation is not warranted.  

The Board would agree that the exceptional or unusual 
disability picture mentioned in the regulation would 
reasonably contemplate factors other than marked interference 
with employment or frequent periods of hospitalization.  
Johnston v. Brown, 10 Vet. App. at 86.  However, such factors 
would be apparent from the record and necessarily relate to 
the service-connected disability.  See, for example, 
Smallwood, 10 Vet. App. at 97-98 and Spurgeon v. Brown, 10 
Vet. App. 194, 197 (1997). 

There does not appear to be probative evidence that any 
nonservice-connected disorders affect the veteran's migraine 
in such a manner to render impractical the application of the 
regular schedular standards.  See for example Johnston, 10 
Vet. App. at 86-89.


ORDER

Service connection for PTSD is granted.


An increased rating for migraine is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

